Dissenting Opinion by
Price, J.:
I cannot agree with the majority’s contention that the lower court’s procedure was prejudicial to appellant. To my view whether the jury is informed of a co-defendant’s change of plea prior to the taking of testimony, or at the conclusion of the testimony is a matter of discretionary power with the trial court and in either case is non-prejudicial.
Further, in view of the charge and the lack of objection by appellant, I would hold the matter waived.
I would affirm the judgment of sentence.